Citation Nr: 1522144	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-22 224	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include keratoconus and cataracts.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction rests with the VA RO in Waco, Texas, from which the appeal was certified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral keratoconus which first began during active duty.  The Veteran underwent VA examination in connection with his claim in June 2010.  The VA examiner diagnosed bilateral keratoconus and cataracts, and opined that the Veteran's keratoconus was not connected to or caused by the Veteran's wearing glasses during service, as keratoconus is a progressive corneal condition not exacerbated or caused by glasses wear.  However, the Board finds that this opinion is insufficient, as it does not address the Veteran's assertion that the decline of his vision during service and his in-service need for vision correction was as a result of early manifestations of keratoconus.  As such, the Board finds that remand is warranted in order to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The VA examiner also did not address whether the Veteran's cataracts may be related to service.  Additionally, the Veteran is now service connected for diabetes mellitus, type II, and upon remand the examiner should address whether any current eye disability was caused or aggravated by this service-connected disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any bilateral eye disability, to include keratoconus and cataracts.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral eye disability began in service, was caused by service, or is otherwise related to service.  The examiner must address all diagnoses of record.

Additionally, if the examiner does not find that a current eye disability is directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral eye disability was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.
2.  Thereafter, re-adjudicate the claim of entitlement to service connection for a bilateral eye disability, to include keratoconus and cataracts.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

